IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,790


EX PARTE GERALD LEE McMORRIS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. A-6120-A IN THE 173RD DISTRICT COURT

FROM HENDERSON COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this applications for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and sentenced to thirty-five years' imprisonment. He did not appeal his conviction.
	On February 11, 2004, we denied relief in Applicant's 01 application. (1) We now withdraw
that disposition on our own motion and grant relief.  Applicant contends, among other things, that
his counsel allowed him to plead guilty to, and be convicted of, an aggravated robbery when he was
only charged with the offense of robbery.  The record in this case reflects that the Applicant was
charged with robbery, and he pled guilty and judicially confessed to committing robbery, but he was
erroneously told that he was pleading guilty to aggravated robbery and facing the punishment range
for an aggravated robbery.  Therefore, based on the record before us, we find Applicant's plea of
guilty was involuntary.  
	Relief is granted.  The judgment in Cause No. A-6120-A in the 173rd Judicial District Court
of Henderson County is set aside, and Applicant is remanded to the custody of the sheriff of
Henderson County to answer the charges as set out in the indictment.  The trial court shall issue any
necessary bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Filed: May 9, 2012
Do not publish
1.  Writ No. 58,115-01